         Case 9:19-mj-00066-KLD Document 3 Filed 07/22/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              MISSOULA DIVISION


  In the Matter ofthe Search of:
                                                   MJ 19-66-M-KLD


  All monies of John Patrick Figueroa
  Araujo at Wells Fargo Bank, N.A.,                 ORDER
  including all account(s) and any safe
  deposit box(es),


      The warrant in the above-entitled matter having been executed and returned

- together with a copy of the certified inventory ofthe property seized - to the

undersigned, the Clerk of Court is directed to file the same.

      IT IS SO ORDERED.


             DATED this IT^ day of July, 2020



                                                                oto

                                              United States Magistrate Judge




                                          1
